
	
		I
		111th CONGRESS
		2d Session
		H. R. 5705
		IN THE HOUSE OF REPRESENTATIVES
		
			July 1, 2010
			Mr. Ryan of Ohio (for
			 himself and Ms. Sutton) introduced the
			 following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to increase
		  the credit amount for 2- and 3-wheeled electric highway vehicles, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Electric Vehicle Advancement Act of
			 2010.
		2.Increase in credit
			 amount for 2- and 3-Wheeled electric highway vehicles
			(a)In
			 generalSubsections (a) and (b) of section 30 of the Internal
			 Revenue Code of 1986 are amended to read as follows:
				
					(a)Allowance of
				creditThere shall be allowed
				as a credit against the tax imposed by this chapter for the taxable year an
				amount equal to—
						(1)in the case of any qualified plug-in
				electric vehicle placed in service by the taxpayer during the taxable year
				which is a 2- or 3-wheeled vehicle described in subsection (d)(3), the sum
				of—
							(A)$1,000,
							(B)in the case of a vehicle which draws
				propulsion energy from a battery with not less than 2.5 kilowatt hours of
				capacity, $417, plus $417 for each kilowatt hour of capacity in excess of 2.5
				kilowatt hours, plus
							(C)in the case of a
				vehicle which achieves at least 75 miles per gallon equivalent, $2,000,
				and
							(2)in the case of any
				other qualified plug-in electric vehicle placed in service by the taxpayer
				during the taxable year, 10 percent of the cost of such vehicle.
						(b)Dollar
				limitations
						(1)Battery capacity
				for 2- and 3-wheeled vehiclesThe amount allowed under subsection
				(a)(1) with respect to any vehicle by reason of subparagraph (B) thereof shall
				not exceed $5,500.
						(2)TotalThe
				amount allowed under subsection (a)(1) with respect to any vehicle shall not
				exceed $7,500.
						(3)Other qualified
				plug-in electric vehiclesThe amount of the credit allowed under
				subsection (a)(2) with respect to any vehicle shall not exceed
				$2,500.
						.
			(b)2- or 3-Wheeled
			 motor vehicles describedSubsection (d) of section 30 of such
			 Code is amended by redesignating paragraphs (3) and (4) as paragraphs (4) and
			 (5), respectively, and by inserting after paragraph (2) the following new
			 paragraph:
				
					(3)2- or 3-wheeled
				motor vehicleA 2- or 3-wheeled vehicle described in this
				paragraph is a specified vehicle described in paragraph (2)(B)—
						(A)with motive power
				having a seat, seats, or saddle for the use of the rider or riders and designed
				to travel on not more than 3 wheels in contact with the ground,
						(B)which has an
				electric motor that produces in excess of 5-brake horsepower,
						(C)which draws
				propulsion from 1 or more traction batteries, and
						(D)which has been
				certified to the Department of Transportation pursuant to section 567 of title
				49, Code of Federal Regulations, in effect on the date of the manufacture of
				the
				vehicle.
						.
			(c)Miles per gallon
			 equivalentSubsection (d) of section 30 of such Code, as amended
			 by subsection (b), is amended by adding at the end the following new
			 paragraph:
				
					(6)Miles per gallon
				equivalentFor purposes of
				this section, the miles per gallon equivalent with respect to any vehicle shall
				be the combined fuel economy with respect to such vehicle, as determined under
				section 136(a)(2)(B) of the Energy Independence and Security Act of
				2007.
					.
			(d)Limitation on
			 number of 2- and 3-Wheeled vehicles eligible for creditSection 30 of such Code is amended by
			 redesignating subsection (f) as subsection (g) and by inserting after
			 subsection (e) the following new subsection:
				
					(e)Limitation on
				number of 2- and 3-Wheeled vehicles eligible for credit
						(1)In
				generalIn the case of a 2- or 3-wheeled electric vehicles
				described in subsection (d)(3) which are sold during the phaseout period, only
				the applicable percentage of the credit otherwise allowable under subsection
				(a) shall be allowed.
						(2)Phaseout
				periodFor purposes of this
				subsection, the phaseout period is the period beginning with the second
				calendar quarter following the calendar quarter which includes the first date
				on which the number of 2- or 3-wheeled electric vehicles described in
				subsection (d)(3) manufactured by the manufacturer of the vehicle referred to
				in paragraph (1) sold for use in the United States after the date of the
				enactment of this section is at least 100,000.
						(3)Applicable
				percentageFor purposes of paragraph (1), the applicable
				percentage is—
							(A)50 percent for the
				first 2 calendar quarters of the phaseout period,
							(B)25 percent for the
				3d and 4th calendar quarters of the phaseout period, and
							(C)0 percent for each
				calendar quarter thereafter.
							(4)Controlled
				groupsRules similar to the rules of section 30B(f)(4) shall
				apply for purposes of this
				subsection.
						.
			(e)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service after the date of the enactment of this Act.
			
